Case: 2:20-cv-00109-DLB-CJS Doc#:3 Filed: 07/29/20 Page: 1 of 2 - Page ID#: 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Kentucky

Robert Leshner & Associates, Inc.
c/o Registered Agent: James R. Cummins

 

Plaintiff(s)
v. Civil ActionNo. — 2:20-cy-109-DLB-CJS

Douglas E. Kisker

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Douglas E. Kisker
740 Centre View Boulevard, 5th Floor
Crestview Hills, KY 41017

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed, R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Robert Leshner & Associates, Inc.

c/o Registered Agent: James R. Cummins
Cummins Law LLC

312 Walnut Street, Suite 1530

Cincinnati, OH 45202

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

ccs Ppile>-
ES HST s .
1A,

You also must file your answer or motion with the court.

Date: 07/29/2020

 

 

 
 

 

cos Case: 2:20-cv-00109-DLB-CJS Doc#:3 Filed: 07/29/20 Page: 2 of 2 - Page ID#: 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 9:20-cv-109-DLB-CJS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any) . Do wg as. ke Ke cr

was received by me on (date) & -"3-Z0 TO : 02) rm

ps I personally served the summons on the individual at (place) “PY O Cen tee J, ew

Povlevard 2 Floor. Crestview Hillgon day G-3-2OW 3% am
Ky, 410

[-] I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of fame of organization)

 

 

 

on (date) . ; or
[] I returned the summons unexecuted because 3 or
[] Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Server's signature

Grimes

Printed name and title

  

 

Date §-3-10
Racers .

LYY Linw $1700 Civeinvats OH 45203

Server's address

Additional information regarding attempted service, etc:

 

 
